DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2021 and 3/13/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008015157 A Kusaka (for examination purposes the examiner has relied upon the provided English translation).
2:	As for Claim 1, Kusaka depicts in Figure 6 an imaging device comprising: an imaging optical system that has a pupil region including a first pupil region and a second pupil region different from the first pupil region (92 and 93); a polarizer (120) that aligns a polarization direction of light transmitted through the first pupil region and the second pupil region with a first polarization direction (element 120 in Figure 31 and teaches in Paragraph [0083]); a first optical rotator (330) that rotates the light, which has been transmitted through the second pupil region and has been aligned in the first polarization direction, in a second polarization direction different from the first polarization direction (112 and 113) (Figure 31 and teaches in Paragraphs [0101 and 0102]); an imaging element that receives the light transmitted through the first pupil region (92) and the second pupil region (93) and has a plurality of pixel units (262-265) each of which is a set of a first pixel (262) and a second pixel (263) receiving light in different polarization directions (Figure 22 and teaches in Paragraph [0080]); and an image generation unit that performs a crosstalk removal process (viewed broadly as removing unwanted signals using an interpolation process and high frequency cut processing) on pixel signals of the first pixel (262) and the second pixel (263) and generates a first image corresponding to the light transmitted through the first pupil region (92) and a second image corresponding to the light transmitted through the second pupil region (93) on the basis of the pixel signals subjected to the crosstalk removal process (Paragraphs [0023, 0030, 0037-0040]).
3:	As for Claim 2, Kusaka depicts in Figure 31 and teaches in Paragraphs [0100-0102] further comprising: a second optical rotator (112) that rotates the light, which has been transmitted through the first pupil region (92) and has been aligned in the first polarization direction (120), in a third polarization direction (112) different from the first polarization direction (120) and the second polarization direction (113).
4:	As for Claim 3, Kusaka depicts in Figure 21 and 25 and teaches Paragraph [0089] further comprising: a first wavelength filter (Red) that transmits light in a first wavelength band in the light transmitted through the first pupil region; and a second wavelength filter (green) that transmits light in a second wavelength band in the light transmitted through the second pupil region.
5:	As for Claim 4, Kusaka depicts in Figures [6, 21 and 22] An imaging device comprising: an imaging optical system that has a pupil region including a first pupil region (92) and a second pupil region (93) different from the first pupil region; 29 a polarizer (120) that aligns a polarization direction of light transmitted through the first pupil region (92) and the second pupil region (93) with a first polarization direction (element 120 in Figure 21 and teaches in Paragraph [0083]); a first optical rotator (180) that rotates the light, which has been transmitted through the second pupil region (93) and has been aligned in the first polarization direction (120) , in a second polarization direction (383) orthogonal to the first polarization direction (120) (see Figure 21 and Paragraphs [0079-0082]); an imaging element that receives the light transmitted through the first pupil region (92) and the second pupil region (93) and has a plurality of pixel units (262-265) each of which is a set of a first pixel (262) receiving light in the first polarization direction (382) and a second pixel (263) receiving light in the second polarization direction (383); and an image generation unit that generates a first image corresponding to the light transmitted through the first pupil region (92) and a second image corresponding to the light transmitted through the second pupil region (93) on the basis of pixel signals of the first pixel (262) and the second pixel (263) (Paragraphs [0023, 0030, 0037-0040]).
6:	As for Claim 5, Claim 5 is rejected for reasons discussed related to Claim 3.
7:	As for Claim 6, Kusaka depicts in Figures [6, 21 and 22] An imaging device comprising: an imaging optical system that has a pupil region (90) including a first pupil region (92), a second pupil region (93) different from the first pupil region, and a third pupil region (region of pupil (90) that transmits light to 384) different from (limitation is broad and does not exclude the third pupil being a region including portions of 92 and 93) the first (92) and second pupil regions (93); a polarizer (120) that aligns a polarization direction of light transmitted through the first pupil region (92), the second pupil region (93), and the third pupil region with a first polarization direction (element 120 in Figure 21 and teaches in Paragraph [0083]); a first optical rotator (180) that rotates the light, which has been transmitted through the second pupil region (383) and has been aligned in the first polarization direction (120), in a second polarization direction (383) different from the first polarization direction (120) (see Figure 21 and Paragraphs [0079-0082]); a second optical rotator (384) that rotates the light, which has been transmitted through the third pupil region (region of pupil that transmits light to 384) and has been aligned in the first polarization direction (120), in a third polarization (384) direction different from the first polarization direction (120) and the second polarization direction (383); 30 an imaging element that receives the light transmitted through the first pupil region (92), the second pupil region (93), and the third pupil region (region of pupil (90) that transmits light to 384) and has a plurality of pixel units (262-265) each of which is a set of a first pixel (262), a second pixel (263), and a third pixel (264) receiving light in different polarization directions(Figure 22 and teaches in Paragraph [0080]); and an image generation unit that performs a crosstalk removal process (viewed broadly as removing unwanted signals using an interpolation process and high frequency cut processing) on pixel signals of the first pixel (262), the second pixel (263), and the third pixel (264) and generates a first image corresponding to the light transmitted through the first pupil region (92), a second image corresponding to the light transmitted through the second pupil region (93), and a third image corresponding to the light transmitted through the third pupil region (four different images are generated from light passing through different regions of 180 depicted in Figure 21) on the basis of the pixel signals subjected to the crosstalk removal process (Paragraphs [0023, 0030, 0037-0040]).
8:	As for Claim 7, Kusaka depicts in Figure 21 and teaches Paragraphs [0079 and 0080] further comprising: a third optical rotator (385) that rotates the light, which has been transmitted through the first pupil region (92) and has been aligned in the first polarization direction (120), in a fourth polarization direction (385) different from the first polarization direction (120), the second polarization direction (383), and the third polarization direction (384).
9:	As for Claim 8, Kusaka depicts in Figure 21 and 25 and teaches Paragraph [0089] further comprising: a first wavelength filter (red) that transmits light in a first wavelength band in the light transmitted through the first pupil region; a second wavelength filter (Green) that transmits light in a second wavelength band in the light transmitted through the second pupil region; and a third wavelength filter (Blue) that transmits light in a third wavelength band in the light transmitted through the third pupil region.
10:	As for Claim 9, Kusaka depicts in Figure 21 wherein the polarizer (120) is a linear polarizer that allows vertically oriented polarized light to pass. Kusaka does not explicitly use the term s-polarized light. However, in the applicant’s specification on Paragraphs [0007, 0061] and depicted in Figure 2, the polarizer of the present invention is a linear polarizer that allows vertically oriented polarized light to pass identical to the polarizer (120) of Kusaka depicted in Figure 21. Therefore, the polarizer (120) of Kusaka is viewed by the examiner as a polarizer that shields s-polarized light.
11:	As for Claim 10, Kusaka depicts in Figure 38 and teaches Paragraph [0116] wherein, in the imaging element (29), the pixel unit includes a pixel including a polarization element (522).
12:	As for Claim 11, Kusaka depicts in Figure 38 and teaches Paragraph [0116] wherein, in the imaging element (29), the polarization element (522) is provided between a photodiode (513) and a microlens (530) which constitute the pixel.
13:	As for Claim 12, Claim 12 is rejected for reasons discussed related to Claim 1.
14:	As for Claim 13, Claim 13 is rejected for reasons discussed related to Claim 2.
15:	As for Claim 14, Claim 14 is rejected for reasons discussed related to Claim 6.
16:	As for Claim 15, Claim 16 is rejected for reasons discussed related to Claim 7.
17:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
August 3, 2022